Name: Council Regulation (EEC) No 409/87 of 9 February 1987 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13.2.87 Official Journal of the European Communities No L 44/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 409/87 of 9 February 1987 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/ 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (x ), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee , Whereas the agricultural conversion rates now applicable were fixed by Regulation (EEC) No 1678 / 85 (2), as last amended by Regulation (EEC) No 3923 /86 (3); whereas new pigmeat sector rates reflecting the present economic situation more closely should be set for the Danish krone , the Spanish peseta , the French franc, the Greek drachma, the Irish pound, the Italian lira and the pound sterling ; Whereas these rates must be adapted having due regard to their effects , in particular on prices , and to the present situation in the Member States concerned ; whereas, in view of the present situation on the market in pigmeat, an adaptation of the rates in two stages appears desirable , HAS ADOPTED THIS REGULATION : Article 1 Annexes II, IV, V, VI, VII, VIII and XI to Regulation (EEC) No 1678 / 85 are hereby replaced by those appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1987 . For the Council The President P. DE KEERSMAEKER (') OJ No L 164, 24 . 6 . 1985 , p . 1 . ( 2) OJ No L 164 , 24 . 6 . 1985 , p . 11 . O OJ No L 367 , 27 . 12 . 1986 , p . 1 . No-L 44/2 Official Journal of the European Communities 13 . 2 . 87 ANNEX ANNEX II DENMARK I Agricultural conversion rates Products 1 ECU - . . . Dkr Applicable until 1 ECU = ... Dkr Applicable from Milk and milk products 8,41499 11 May 1986 8,58163 12 May 1986 Beef and veal 8,41499 11 May 1986 8,58163 12 May 1986 Sheepmeat and goatmeat 8,41499 11 May 1986 8,58163 12 May 1986 Sugar and isoglucose 8,41499 30 June 1986 8,54064 1 July 1986 Cereals 8,41499 30 June 1986 8,54064 1 July 1986 Rice 8,41499 31 August 1986 8,54064 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 8,41499 30 June 1986 8,58163 1 July 1986 Pigmeat 8,58163 15 February 1987 8,62351 16 February 1987 8,62351 end of 1986/ 87 milk year 8,70847 beginning of 1987/ 88 milk year Wine 8,41499 31 August 1986 8,54064 1 September 1986 Fish 8,41499 31 December 1986 8,58163 1 January 1987 Tobacco 8,41499 11 May 1986 8,54064 12 May 1986 Seeds 8,41499 30 June 1986 8,54064 1 July 1986 Olive oil 8,41499 31 October 1986 8,54064 1 November 1986 Oilseeds :  colza and rapeseed 8,41499 30 June 1986 8,54064 1 July 1986  sunflower and linseed 8,41499 31 July 1986 8,54064 1 August 1986  soya beans 8,41499 31 August 1986 8,54064 1 September 1986 Dried fodder 8,41499 11 May 1986 8,54064 12 May 1986 Field beans and peas and sweet lupins 8,41499 30 June 1986 8,54064 1 July 1986 Flax and hemp 8,41499 31 July 1986 8,54064 1 August 1986 Silkworms 8,41499 11 May 1986 8,54064 12 May 1986 Cotton 8,41499 31 August 1986 8,54064 1 September 1986 Fruit and vegetables : I \  cherries 8,41499 11 May 1986 8,54064 12 May 1986  cucumbers 8,41499 11 May 1986 8,54064 12 May 1986  tomatoes 8,41499 11 May 1986 8,54064 12 May 1986  courgettes 8,41499 11 May 1986 8,54064 12 May 1986  aubergines 8,41499 11 May 1986 8,54064 12 May 1986  cauliflowers 8,41499 11 May 1986 8,54064 12 May 1986  plums 8,41499 31 May 1986 8,54064 1 June 1986  apricots 8,41499 1 1 May 1986 8,54064 12 May 1986  peaches 8,41499 11 May 1986 8,54064 12 May 1986  table grapes 8,41499 11 May 1986 8,54064 12 May 1986  pears 8,41499 31 May 1986 8,54064 1 June 1986  lemons 8,41499 31 May 1986 8,54064 1 June 1986  broad-leaved (Batavian) endives 8,41499 30 June 1986 8,54064 1 July 1986  cabbage lettuce 8,41499 30 June 1986 8,54064 1 July 1986  apples 8,41499 30 June 1986 8,54064 1 July 1986  mandarins 8,41499 30 September 1986 8,54064 1 October 1986  Clementines 8,41499 30 September 1986 8,54064 1 October 1986  sweet oranges 8,41499 30 September 1986 8,54064 1 October 1986  artichokes 8,41499 30 September 1986 8,54064 1 October 1986 13 . 2 . 87 Official Journal of the European Communities No L 44/3 Products Agricultural conversion rates 1 ECU = ... Dkr Applicable until 1 ECU = ... Dkr Applicable from Processed fruit and vegetables :  cherries preserved in syrup  tinned pineapples  tomatoes :  peeled, whether or not cooked, preserved by freezing  flakes  prepared or preserved  juices  peaches preserved in syrup  dried figs  Williams pears preserved in syrup  dried grapes  prunes derived from 'Prunes d'Ente' All other products 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 8,41499 11 May 1986 31 May 1986 30 June 1986 30 June 1986 30 June 1986 30 June 1986 30 June 1986 30 June 1986 14 July 1986 31 August 1986 31 August 1986 11 May 1986 8,54064 8,54064 8,54064 8,54064 8,54064 8,54064 8,54064 8,54064 8,54064 8,54064 8,54064 8,58163 12 May 1986 1 June 1986 1 July 1986 1 July 1986 1 July 1986 1 July 1986 1 July 1986 1 July 1986 15 July 1986 1 September 1986 1 September 1986 12 May 1986 No L 44/4 Official Journal of the European Communities 13 . 2 . 87 ANNEX IV SPAIN Agricultural conversion rates Products 1 ECU = . . . Pta Applicable until 1 ECU = . . . Pta Applicable from Milk and milk products 144,382 11 May 1986 147,208 12 May 1986 Beef and veal 144,382 11 May 1986 147,208 12 May 1986 Sheepmeat and goatmeat 147,208 4 January 1987 151,806 5 January 1987 Sugar and isoglucose 144,382 30 June 1986 145,796 1 July 1986 Cereals 144,382 30 June 1986 145,796 1 July 1986 Rice 144,382 31 August 1986 145,796 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 144,382 30 June 1986 147,208 1 July 1986 Pigmeat 147,208 15 February 1987 147,886 16 February 1987 147,886 end of 1986/87 milk year 149,272 beginning of 1987 / 88 milk year Wine 144,382 31 August 1986 145,796 1 September 1986 Fish 144,382 31 December 1986 147,208 1 January 1987 Tobacco 144,382 11 May 1986 145,796 12 May 1986 Seeds 144,382 30 June 1986 145,796 1 July 1986 Olive oil 144,382 31 October 1986 145,796 1 November 1986 Oilseeds : \ \ \ l  colza and rapeseed 144,382 30 June 1986 145,796 1 July 1986  sunflower and linseed 144,382 31 July 1986 145,796 1 August 1986  soya beans 144,382 31 August 1986 145,796 1 September 1986 Dried fodder 144,382 11 May 1986 145,796 12 May 1986 Field beans and peas and sweet lupins 144,382 30 June 1986 145,796 1 July 1986 Flax and hemp 144,382 31 July 1986 145,796 1 August 1986 Silkworms 144,382 11 May 1986 145,796 12 May 1986 Cotton 144,382 31 August 1986 145,796 1 September 1986 Processed fruit and vegetables :  cherries preserved in syrup 144,382 11 May 1986 145,796 12 May 1986  tinned pineapples 144,382 31 May 1986 145,796 1 June 1986  processed lemons 144,382 31 November 1986 145,796 1 June 1986  processed oranges 144,382 30 September 1986 145,796 1 October 1986  tomatoes :  peeled , whether or not cooked , preserved by freezing 144,382 30 June 1986 145,796 1 July 1986  flakes 144,382 30 June 1986 145,796 1 July 1986  prepared or preserved 144,382 30 June 1986 145,796 1 July 1986  juices 144,382 30 June 1986 145,796 1 July 1986  peaches preserved in syrup 144,382 30 June 1986 145,796 1 July 1986  dried figs 144,382 30 June 1986 145,796 1 July 1986  Williams pears preserved in syrup 144,382 14 July 1986 145,796 15 July 1986  dried grapes 144,382 31 August 1986 145,796 1 September 1986  prunes derived from 'Prunes d'Ente' 144,382 31 August 1986 145,796 1 September 1986 Amounts unrelated to price fixing 144,382 11 May 1986 147,208 12 May 1986 Products covered by Regulations (EEC) No 3033/80 C) and (EEC) No 3035 (2) 144,382 27 July 1986 147,208 28 July 1986 (') OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No L 323 , 29 . 11 . 1980 , p . 27 . 13 . 2 . 87 Official Journal of the European Communities No L 44/5 ANNEX V FRANCE Agricultural conversion rates Products 1 ECU = ... FF Applicable until 1 ECU = ... FF Applicable from Milk and milk products 7,10590 ' 11 May 1986 7,31248 12 May 1986 Beef and veal 7,20131 4 January 1987 7,54539 5 January 1987 Sheepmeat and goatmeat 7,31248 4 January 1987 7,54539 5 January 1987 Sugar and isoglucose 7,00089 30 June 1986 7,09967 1 July 1986 Cereals 7,00089 30 June 1986 7,09967 1 July 1986 Rice 7,00089 31 August 1986 7,09967 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 7,00089 30 June 1986 7,20131 1 July 1986 Pigmeat 7,54546 15 February 1987 7,58228 16 February 1987 7,58228 end of 1986/ 87 milk year 7,65699 beginning of 1987/ 88 milk year Wine 7,10590 31 August 1986 7,20771 1 September 1986 Fish 7,00089 31 December 1986 7,20131 1 January 1987 Tobacco 7,00089 11 May 1986 7,09967 12 May 1986 Seeds 6,49211 30 June 1986 7,09967 1 July 1986 Olive oil 7,00089 31 October 1986 7,09967 1 November 1986 Oilseeds :  colza and rapeseed 7,00089 30 June 1986 7,09967 1 July 1986  sunflower and linseed 7,00089 31 July 1986 7,09967 1 August 1986  soya beans 7,00089 31 August 1986 7,09967 1 September 1986 Dried fodder 7,00089 11 May 1986 7,09967 12 May 1986 Field beans and peas and sweet lupins 7,00089 30 June 1986 7,09967 1 July 1986 Flax and hemp 7,00089 31 July 1986 7,09967 1 August 1986 Silkworms 7,00089 11 May 1986 7,09967 12 May 1986 Cotton 7,00089 31 August 1986 7,09967 1 September 1986 Fruit and vegetables :  cherries 7,00089 11 May 1986 7,09967 12 May 1986  cucumbers 7,00089 11 May 1986 7,09967 12 May 1986  tomatoes 7,00089 11 May 1986 7,09967 12 May 1986  courgettes 7,00089 11 May 1986 7,09967 12 May 1986  aubergines 7,00089 11 May 1986 7,09967 12 May 1986  cauliflowers 7,00089 11 May 1986 7,09967 12 May 1986  plums 7,00089 31 May 1986 7,09967 1 June 1986  apricots 7,00089 ' 11 May 1986 7,09967 12 May 1986  peaches 7,00089 11 May 1986 7,09967 12 May 1986  table grapes 7,00089 11 May 1986 7,09967 12 May 1986  pears 7,00089 31 May 1986 7,09967 1 June 1986  lemons 7,00089 31 May 1986 7,09967 1 June 1986  broad-leaved (Batavian) endives 7,00089 30 June 1986 7,09967 1 July 1986  cabbage lettuce 7,00089 30 June 1986 7,09967 1 July 1986  apples 7,00089 30 June 1986 7,09967 1 July 1986  mandarins 7,00089 30 September 1986 7,09967 1 October 1986  Clementines 7,00089 30 September 1986 7,09967 1 October 1986  sweet oranges 7,00089 30 September 1986 7,09967 1 October 1986  artichokes 7,00089 30 September 1986 7,09967 1 October 1986 No L 44/6 Official Journal of the European Communities 13 . 2 . 87 Products Agricultural conversion rates 1 ECU = ... FF Applicable until 1 ECU - . . . FF Applicable from Processed fruit and vegetables :  cherries preserved in syrup 7,00089 11 May 1986 7,09967 12 May 1986  tinned pineapples 7,00089 31 May 1986 7,09967 1 June 1986  tomatoes :  peeled, whether or not cooked, I I preserved by freezing 7,00089 30 June 1986 7,09967 1 July 1986  flakes 7,00089 30 June 1986 7,09967 1 July 1986  prepared or preserved 7,00089 30 June 1986 7,09967 1 July 1986  juices 7,00089 30 June 1986 7,09967 1 July 1986  peaches preserved in syrup 7,00089 30 June 1986 7,09967 1 July 1986  dried figs 7,00089 30 June 1986 7,09967 1 July 1986  Williams pears preserved in syrup 7,00089 14 July 1986 7,09967 15 July 1986  dried grapes 7,00089 31 August 1986 7,09967 1 September 1986  prunes derived from 'Prunes d'Ente' 7,00089 31 August 1986 7,09967 1 September 1986 All other products 7,00089 11 May 1986 7,31248 12 May 1986 13 . 2 . 87 Official Journal of the European Communities No L 44/7 ANNEX VI GREECE Agricultural conversion rates Products 1 ECU = ... Dr Applicable until 1 ECU = , . . Dr Applicable from Milk and milk products 102,345 11 May 1986 116,673 12 May 1986 Beef and veal 102,345 11 May 1986 116,673 12 May 1986 Sheepmeat and goatmeat 116,673 28 December 1986 130,674 29 December 1986 Sugar and isoglucose 102,345 30 June 1986 116,673 1 July 1986 Cereals 102,345 30 June 1986 116,673 1 July 1986 Rice 102,345 31 August 1986 116,673 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 102,345 30 June 1986 116,673 1 July 1986 Pigmeat 116,673 15 February 1987 117,087 16 February 1987 117,078 end of 1986/ 87 milk year 117,901 beginning of 1987/ 88 milk year Wine 102,345 31 August 1986 116,673 1 September 1986 Fish 102,345 31 December 1986 116,673 1 January 1987 Tobacco 102,345 31 October 1986 116,673 1 November 1986 Seeds 77,2479 30 June 1986 116,673 1 July 1986 Olive oil 102,345 31 October 1986 116,673 1 November 1986 Oilseeds : ||||||  colza and rapeseed 102,345 30 June 1986 116,673 1 July 1986  sunflower and linseed 102,345 31 July 1986 116,673 1 August 1986  soya beans 102,345 31 August 1986 116,673 1 September 1986 Dried fodder 102,345 11 May 1986 116,673 12 May 1986 Dried beans and peas and sweet lupins 102,345 30 June 1986 116,673 1 July 1986 Flax and hemp 102,345 31 July 1986 116,673 1 August 1986 Silkworms 102,345 11 May 1986 116,673 12 May 1986 Cotton 102,345 31 August 1986 116,673 1 September 1986 Fruit and vegetables :  cherries ¢ 102,345 11 May 1986 116,673 12 May 1986  cucumbers 102,345 11 May 1986 116,673 12 May 1986  tomatoes 102,345 11 May 1986 116,673 12 May 1986  courgettes 102,345 11 May 1986 116,673 12 May 1986  aubergines 102,345 11 May 1986 116,673 12 May 1986  cauliflowers 102,345 11 May 1986 116,673 12 May 1986  plums 102,345 31 May 1986 116,673 1 June 1986  apricots 102,345 11 May 1986 116,673 12 May 1986  peaches 102,345 11 May 1986 116,673 12 May 1986  table grapes 102,345 1 1 May 1986 116,673 12 May 1986  pears 102,345 31 May 1986 116,673 1 June 1986  lemons 102,345 31 May 1986 116,673 1 June 1986  broad-leaved (Batavian) endives 102,345 30 June 1986 116,673 1 July 1986  cabbage lettuce 102,345 30 June 1986 116,673 1 July 1986  apples 102,345 30 June 1986 116,673 1 July 1986  mandarins 102,345 30 September 1986 116,673 1 October 1986  Clementines 102,345 30 September 1986 116,673 1 October 1986  sweet oranges 102,345 30 September 1986 116,673 1 October 1986  artichokes 102,345 30 September 1986 116,673 1 October 1986 13 . 2 . 87No L 44/8 Official Journal of the European Communities Agricultural conversion rates Products 1 ECU = . . . Dr Applicable until 1 ECU = ... Dr Applicable from Processed fruit and vegetables : I  cherries preserved in syrup 102,345 11 May 1986 116,673 12 May 1986  tinned pineapples 102,345 31 May 1986 116,673 1 June 1986  tomatoes : \ \ I  peeled, whether or not cooked, preserved by freezing 102,345 30 June 1986 116,673 1 July 1986  flakes 102,345 30 June 1986 116,673 1 July 1986  prepared or preserved 102,345 30 June 1986 116,673 1 July 1986  juices 102,345 30 June 1986 116,673 1 July 1986  peaches preserved in syrup 102,345 30 June 1986 116,673 1 July 1986  dried figs 102,345 30 June 1986 116,673 1 July 1986  Williams pears preserved in syrup 102,345 14 July 1986 116,673 15 July 1986  dried grapes 102,345 31 August 1986 116,673 1 September 1986  prunes derived from 'Prunes d'Ente' 102,345 31 August 1986 116,673 1 September 1986 All other products 102,345 11 May 1986 116,673 12 May 1986 13 . 2 . 87 Official Journal of the European Communities No L 44/9 ANNEX VII IRELAND Agricultural conversion rates Products 1 ECU = . . . £ Irl Applicable until 1 ECU = ... £ Irl Applicable from Milk and milk products 0,772618 21 September 1986 0,817756 22 September 1986 Beef and veal 0,772618 21 September 1986 0,817756 22 September 1986 Sheepmeat and goatmeat 0,772618 21 September 1986 0,817756 22 September 1986 Sugar and isoglucose 0,761200 21 September 1986 0,782478 22 September 1986 Cereals 0,761200 21 September 1986 0,782478 22 September 1986 Rice 0,761200 21 September 1986 0,782478 22 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 0,772618 21 September 1986 0,817756 22 September 1986 Pigmeat 0,817756 15 February 1987 0,821639 16 February 1987 0,821639 end of 1986/87 milk year 0,829519 beginning of 1987/88 milk year Wine 0,761200 21 September 1986 0,782478 22 September 1986 Fishery products 0,750110 31 December 1986 0,817756 1 January 1987 Tobacco 0,761200 21 September 1986 0,782478 22 September 1986 Seeds 0,761200 21 September 1986 0,782478 22 September 1986 Olive oil 0,750110 31 October 1986 0,782478 1 November 1986 Oil seeds :  colza and rapeseed 0,761200 21 September 1986 0,782478 22 September 1986  sunflower and linseed 0,761200 21 September 1986 0,782478 22 September 1986  soya beans 0,761200 21 September 1986 0,782478 22 September 1986 Dried fodder 0,761200 21 September 1986 0,782478 22 September 1986 Field beans and peas and sweet lupins 0,761200 21 September 1986 0,782478 22 September 1986 Flax and hemp 0,761200 21 September 1986 0,782478 22 September 1986 Silkworms 0,761200 21 September 1986 0,782478 22 September 1986 Cotton 0,761200 21 September 1986 0,782478 22 September 1986 Fruit and vegetables : \  cherries 0,761200 21 September 1986 0,782478 22 September 1986  cucumbers 0,761200 21 September 1986 0,782478 22 September 1986  tomatoes 0,761200 21 September 1986 0,782478 22 September 1986  courgettes 0,761200 21 September 1986 0,782478 22 September 1986  aubergines 0,761200 21 September 1986 0,782478 22 September 1986  cauliflowers 0,761200 21 September 1986 0,782478 22 September 1986  plums 0,761200 21 September 1986 0,782478 22 September 1986  apricots 0,761200 21 September 1986 0,782478 22 September 1986  peaches 0,761200 21 September 1986 0,782478 22 September 1986  table grapes 0,761200 21 September 1986 0,782478 22 September 1986  pears 0,761200 21 September 1986 0,782478 22 September 1986  lemons 0,761200 21 September 1986 0,782478 22 September 1986  broad-leaved (Batavian) endives 0,761200 21 September 1986 0,782478 22 September 1986  cabbage lettuce 0,761200 21 September 1986 0,782478 22 September 1986  apples 0,761200 21 September 1986 0,782478 22 September 1986  mandarins 0,750110 30 September 1986 0,782478 1 October 1986  Clementines 0,750110 30 September 1986 0,782478 1 October 1986  sweet oranges 0,750110 30 September 1986 0,782478 1 October 1986  artichokes 0,750110 30 September 1986 0,782478 1 October 1986 Official Journal of the European Communities 13 . 2 . 87No L 44/ 10 \ Agricultural conversion rates Products 1 ECU = . . . £ Irl Applicable until 1 ECU - ... £ Irl Applicable from Processed fruit and vegetables :  cherries preserved in syrup 0,761200 21 September 1986 0,782478 22 September 1986  tinned pineapples 0,761200 21 September 1986 0,782478 22 September 1986  tomatoes : \ \  peeled , whether or not cooked , preserved by freezing 0,761200 21 September 1986 0,782478 22 September 1986  flakes 0,761200 21 September 1986 0,782478 22 September 1986  prepared or preserved 0,761200 21 September 1986 0,782478 22 September 1986  juices 0,761200 21 September 1986 0,782478 22 September 1986  peaches preserved in syrup 0,761200 21 September 1986 0,782478 22 September 1986  dried figs 0,761200 21 September 1986 0,782478 22 September 1986  Williams pears preserved in syrup 0,761200 21 September 1986 0,782478 22 September 1986  dried grapes 0,761200 21 September 1986 0,782478 22 September 1986  prunes derived from 'Prunes d'Ente' 0,761200 21 September 1986 0,782478 22 September 1986 All other products 0,772618 21 September 1986 0,817756 22 September 1986 13 . 2 . 87 Official Journal of the European Communities No L 44/ 11 ANNEX VIII ITALY Agricultural conversion rates Products 1 ECU = ... Lit Applicable until 1 ECU = ... Lit Applicable 'from Milk and milk products 1482,00 11 May 1986 1554,00 12 May 1986 Beef and veal 1482,00 11 May 1986 1554,00 12 May 1986 Sheepmeat and goatmeat 1482,00 11 May 1986 1554,00 12 May 1986 Sugar and isoglucose 1482,00 30 June 1986 1554,00 1 July 1986 Cereals 1482,00 30 June 1986 1539,00 1 July 1986 Rice 1482,00 31 August 1986 1554,00 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 1482,00 30 June 1986 1554,00 1 July 1986 Pigmeat 1554,00 15 February 1987 1562,00 16 February 1987 1562,00 end of 1986/87 milk year 1577,00 beginning of 1987/ 88 milk year Wine 1482,00 31 August 1986 1554,00 1 September 1986 Fish 1482,00 31 December 1986 1554,00 1 January 1987 Tobacco 1482,00 11 May 1986 1554,00 12 May 1986 Seeds 1341,00 30 June 1986 1554,00 1 July 1986 Olive oil 1482,00 31 October 1986 1554,00 1 November 1986 Oilseeds : I I  colza and rapeseed 1482,00 30 June 1986 1539,00 1 July 1986  sunflower and linseed 1482,00 31 July 1986 1539,00 1 August 1986  soya beans 1482,00 31 August 1986 1539,00 1 September 1986 Dried fodder 1482,00 11 May 1986 1554,00 12 May 1986 Field beans and peas and sweet lupins 1482,00 30 June 1986 1554,00 1 July 1986 Flax and hemp 1482,00 31 July 1986 1554,00 1 August 1986 Silkworms 1482,00 11 May 1986 1554,00 12 May 1986 Cotton 1482,00 31 August 1986 1554,00 1 September 1986 Fruit and vegetables : I ||||  cherries 1482,00 11 May 1986 1554,00 12 May 1986  cucumbers 1482,00 11 May 1986 1554,00 12 May 1986  tomatoes 1482,00 11 May 1986 1554,00 12 May 1986  courgettes 1482,00 11 May 1986 1554,00 12 May 1986  aubergines 1482,00 11 May 1986 1554,00 12 May 1986  cauliflowers 1482,00 11 May 1986 1554,00 12 May 1986  plums 1482,00 31 May 1986 1554,00 1 June 1986  apricots 1482,00 11 May 1986 1554,00 12 May 1986  peaches 1482,00 11 May 1986 1554,00 12 May 1986  table grapes 1482,00 11 May 1986 1554,00 12 May 1986  pears 1482,00 31 May 1986 1554,00 1 June 1986  lemons 1482,00 31 May 1986 1554,00 1 June 1986  broad-leaved (Batavian) endives 1482,00 30 June 1986 1554,00 1 July 1986  cabbage lettuce 1482,00 30 June 1986 1554,00 1 July 1986  apples 1482,00 30 June 1986 1554,00 1 July 1986  mandarins 1482,00 30 September 1986 1554,00 1 October 1986  Clementines 1482,00 30 September 1986 1554,00 1 October 1986  sweet oranges 1482,00 30 September 1986 1554,00 1 October 1986  artichokes 1482,00 30 September 1986 1554,00 1 October 1986 No L 44/ 12 Official Journal of the European Communities 13 . 2 . 87 Agricultural conversion rates Products 1 ECU = ... Lit Applicable until 1 ECU = ... Lit Applicable From Processed fruit and vegetables :  cherries preserved in syrup 1482,00 11 May 1986 1554,00 12 May 1986  tinned pineapples 1482,00 31 May 19&amp;6 1554,00 1 June 1986  tomatoes : \  peeled, whether or not cooked , preserved by freezing 1482,00 30 June 1986 1554,00 1 July 1986  flakes 1482,00 30 June 1986 1554,00 1 July 1986  prepared or preserved 1482,00 30 June 1986 1554,00 1 July 1986 .  juices 1482,00 30 June 1986 1554,00 1 July 1986  peaches preserved in syrup 1482,00 30 June 1986 1554,00 1 July 1986  dried figs 1482,00 30 June 1986 1554,00 1 July 1986  Williams pears preserved in syrup 1482,00 14 July 1986 1554,00 15 July 1986  dried grapes 1482,00 31 August 1986 1554,00 1 September 1986  prunes derived from 'Prunes d'Ente' 1482,00 31 August 1986 1554,00 1 September 1986 All other products 1482,00 1 1 May 1986 1554,00 12 May 1986 13 . 2 . 87 Official Journal of the European Communities No L 44/ 13 ANNEX XI UNITED KINGDOM Agricultural conversion rates Products 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from Milk and milk products 0,618655 11 May 1986 0,635626 12 May 1986 Beef and veal 0,635626 4 January 1987 0,668197 5 January 1987 Sheepmeat and goatmeat 0,635626 4 January 1987 0,652575 5 January 1987 Sugar and isoglucose 0,618655 30 June 1986 0,626994 1 July 1986 Cereals 0,618655 30 June 1986 0,626994 1 July 1986 Rice 0,618655 31 August 1986 0,626994 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 0,618655 30 June 1986 0,635626 1 July 1986 Pigmeat 0,654044 15 February 1987 0,656636 16 February 1987 0,656636 end of 1986/87 milk year 0,661898 beginning of 1987/88 milk year Wine 0,618655 31 August 1986 0,626994 1 September 1986 Fish 0,618655 31 December 1986 0,635626 1 January 1987 Tobacco 0,618655 11 May 1986 0,626994 12 May 1986 Seeds 0,618655 30 June 1986 0,626994 1 July 1986 Olive oil 0,618655 31 October 1986 0,626994 1 November 1986 Oilseeds : \ Il  colza and rapeseed 0,618655 30 June 1986 0,626994 1 July 1986  sunflower and linseed 0,618655 31 July 1986 0,626994 1 August 1986  soya beans 0,618655 31 August 1986 0,626994 1 September 1986 Dried fodder 0,618655 11 May 1986 0,626994 12 May 1986 Field beans and peas and sweet lupins 0,618655 30 June 1986 0,626994 1 July 1986 Flax and hemp 0,618655 31 July 1986 0,626994 1 August 1986 Silkworms 0,618655 11 May 1986 0,626994 12 May 1986 Cotton 0,618655 31 August 1986 0,626994 1 September 1986 Fruit and vegetables : I l  cherries 0,618655 11 May 1986 0,626994 12 May 1986  cucumbers 0,618655 11 May 1986 0,626994 12 May 1986  tomatoes 0,618655 11 May 1986 0,626994 12 May 1986  courgettes 0,618655 11 May 1986 0,626994 12 May 1986  aubergines 0,618655 11 May 1986 0,626994 12 May 1986  cauliflowers 0,618655 11 May 1986 0,626994 12 May 1986  plums 0,618655 31 May 1986 0,626994 1 June 1986  apricots 0,618655 11 May 1986 0,626994 12 May 1986  peaches 0,618655 11 May 1986 0,626994 12 May 1986  table grapes 0,618655 11 May 1986 0,626994 12 May 1986  pears 0,618655 31 May 1986 0,626994 1 June 1986  lemons 0,618655 31 May 1986 0,626994 1 June 1986  broad-leaved (Batavian) endives 0,618655 30 June 1986 0,626994 1 July 1986  cabbage lettuce 0,618655 30 June 1986 0,626994 1 July 1986  apples 0,618655 30 June 1986 0,626994 1 July 1986  mandarins 0,618655 30 September 1986 0,626994 1 October 1986  Clementines 0,618655 30 September 1986 0,626994 1 October 1986  sweet oranges 0,618655 30 September 1986 0,626994 1 October 1986  artichokes 0,618655 30 September 1986 0,626994 1 October 1986 No L 44/ 14 Official Journal of the European Communities 13 . 2 . 87 Agricultural conversion rates Products 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from Processed fruit and vegetables :  cherries preserved in syrup 0,618655 11 May 1986 0,626994 12 May 1986  tinned pineapples 0,618655 31 May 1986 0,626994 1 June 1986  tomatoes : IlIl\\  peeled, whether or not cooked, preserved by freezing 0,618655 30 June 1986 0,626994 1 July 1986  flakes 0,618655 30 June 1986 0,626994 1 July 1986  prepared or preserved 0,618655 30 June 1986 0,626994 1 July 1986  juices 0,618655 30 June 1986 0,626994 1 July 1986  peaches preserved in syrup 0,618655 30 June 1986 0,626994 1 July 1986  dried figs 0,618655 30 June 1986 0,626994 1 July 1986  Williams pears preserved in syrup 0,618655 14 July 1986 0,626994 15 July 1986  dried grapes 0,618655 31 August 1986 0,626994 1 September 1986  prunes derived from 'Prunes d'Ente' 0,618655 31 August 1986 0,626994 1 September 1986 All other products 0,618655 11 May 1986 0,635626 12 May 1986 '